DETAILED ACTION
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 

Srinivas et al. (US 7,825,838) is considered as the closest relevant art to the claimed invention. Srinivas discloses capacitor rotation method for removing gain error in sigma-delta ADCs (Title and Figs. 1-3 and 10-12). Fig. 3 of Srinivas a third order incremental ADC comprises: three integrators OP1, OP2 and OP3, wherein the first integrator OP1 receives a differential input signal VINP/VINN; reference voltage inputs VH and VL; and capacitor array comprising switchable unitary capacitors having sampling capacitors and feedback capacitors (col. 6, lines 11-20). Srinivas discloses “The component unit pairs are rotated a first frequency” (col. 3, lines 30-35 and 65-67) and the first frequency is a frequency that is a square root of a frequency being used by the integrated circuit in a normal operation (col. 4, lines 12-15). Srinivas discloses “in the third phase of the capacitor rotation method, the assignment of unitary capacitor pairs are rotated at a certain frequency so that each unitary capacitor pair is associated with each of the sampling capacitor and the feedback capacitor” (col. 9, lines 45-50). 

Regarding claims 1-9, the claimed invention of claim 1 differs from the Srinivas is that the reference fails to teach an ADC that comprises a rotation frequency control unit for providing a rotation signal with at least two different values of a rotation frequency. A “first frequency” for rotation as mentioned in Srinivas is selected but is kept unchanged during the operation of the ADC (col. 10, lines 2-14). It would not have been obvious to a person having ordinary skills in the art to modify the first frequency for rotation as taught by Srinivas to obtain a rotation signal with at least two different values of a rotation frequency. Therefore, the claimed are allowed. 

Regarding claims 10-12, the claimed invention of claim 10 differs from the Srinivas is that the reference fails to teach an A/D conversion method that comprises: providing a rotation signal by a rotation frequency control unit with a rotation frequency having a first or alternatively a second value; and a first subset of capacitor elements of the capacitor array is coupled to the first converter input and to an input side of the first integrator in a first phase and is coupled to the first reference voltage input and to the input side of the first integrator in a second phase as a function of the rotation signal. Therefore, the claimed are allowed. 

Regarding claims 13-14, the claimed invention of claim 13 differs from the Srinivas is that the reference fails to teach an ADC that comprises: a rotation frequency control unit that provides a rotation signal; and a first subset of capacitor elements of the capacitor array is coupled to the first converter input and to an input side of the first integrator in a first phase and is coupled to the first reference voltage input and to the input side of the first integrator in a second phase as a function of the rotation signal. Therefore, the claimed are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809